Marshall, Presiding Justice.
This is a petition for writ of mandamus filed as an original action in this court. The respondent named in the petition is a superior court judge. The petitioner prays that the judge be ordered to issue a writ of certiorari to the State Court of Burke County to review the petitioner’s conviction in that court, the respondent-judge having denied the petitioner’s petition for the writ of certiorari on the ground that the Court of Appeals of Georgia had jurisdiction by direct appeal to review the petitioner’s conviction.
Pretermitting the merits of the petition, such petition is to be filed in the appropriate superior court. Brown v. Johnson, 251 Ga. 436 (306 SE2d 655) (1983). The petition for writ of mandamus filed in this court is therefore dismissed.

Petition for writ dismissed.


All the Justices concur.